Title: To James Madison from Thomas W. Cobb, 19 January 1826
From: Cobb, Thomas W.
To: Madison, James


        
          Sir,
          Senate Chamber 19th: Jany 1826.
        
        The States of Georgia and Alabama are about to run the boundary line between them, according to the articles of agreement and cession concluded between the United States and Georgia in 1802. One of the persons appointed by the State of Georgia has written to me, suggesting certain difficulties, and requesting me to apply to you and Mr Gallatin, (the only surviving Commissioners who made the articles) for the purpose of obtaining information that may aid them in the work. The difficulties attending the business will be found stated in the following extract from Mr. Joel Crawford’s letter to me. “The Articles of Cession between Georgia and the United States specify a direct line between the Rivers Chatahoochie and Tennessee. The ascertainment of the precise points on these rivers, to be connected by this direct line, is the difficulty.”
        
        “The first considerable bend on the Chatahoochie above the mouth of Uchee Creek, is the point designated in the South Eastern extremity of this line, and Nickajack on the Tennessee is the North Western extremity. But it is apprehended that the number of bends on the Chatahoochie in this region may occasion some embarrassment, the term ‘considerable,’ being indefinite. What was the estimated distance between the Bend actually intended by the Commissioners above the mouth of Uchee, from Capitan and from Coweta town, are questions I should wish to have solved by Mr. Madison and Mr. Gallatin. Again it is said that the Cherokees have on the Tennessee river many towns and places called Nickajack, as I knew to be the usage of Indians as well as White people. Another question I wish answered by these venerable Commissioners is, what particular point did they intend by the use of the word Nickajack? What was the distance from some other place or places well known on that river? How far was it below Georgia’s northern boundary, the 35 degree N. Latitude? Did the Commissioners have before them any existing Map, as I suppose, and where is that map?”
        Permit me respectfully to trouble you for any information which your Memory, or a reference to any Maps or Documents within your reach, will enable you to furnish on the various points of Mr. Crawfords inquiries. Considerable difficulties are likely to occur, especially in relation to the point of Starting on the Chatahoochie. And any Map or Document before the Commissioners, when these points were agreed on, would go far to solve them. I am, sir, with great respect Your Obt. Servt.
        
          Thomas W Cobb
        
      